Citation Nr: 1104104	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  05-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to February 
2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the Board remanded this claim in April 2009.  The 
Board requested that the Veteran be examined by a physician and 
that the physician provide a medical opinion regarding whether 
the Veteran had a current disability in each knee and whether any 
current disability had had its onset in service.  The Board finds 
that the examination report is inadequate.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (remand by Board confers on a 
claimant the right to VA compliance with the terms of remand 
order and imposes on Secretary a duty to ensure compliance with 
those terms).  Specifically, the examiner stated that the Veteran 
had a bilateral internal derangement.  He concluded, "The 
etiology of the patient's limited knee joint function bilaterally 
remains unknown."  The question is not the etiology of the 
Veteran's limited motion but whether such limited knee joint 
function had its onset in service.  Hence, the Board had posited 
the following question:

[W]hether it is at least as likely as not that 
any current knee disorder is related to the 
appellant's active duty service, to include 
findings noted in a February 23, 2004 service 
treatment record.

The examiner needs to address the above question to include 
consideration of the clinical findings in the February 23, 2004 
service treatment record in forming his opinion.  

In returning the examination report for clarification, the Board 
notes that to be adequate, more than a conclusion needs to be 
expressed by the examiner that the etiology of a particular 
condition is not known or is unknowable.  See Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and 
supporting explanation need to be provided that addresses such 
matters as whether there is inadequate factual information, 
whether the question falls within the limits of current medical 
knowledge or scientific development, whether the cause of the 
condition in question is truly unknowable, and whether the 
question is so outside the norm of practice that it is really 
impossible for the examiner to use his or her medical expertise 
and training to render an opinion.  Jones v. Shinseki, 23 Vet. 
App. 382 (2010) (In order to rely on a statement that an opinion 
cannot be provided without resort to mere speculation, it must be 
clear that the procurable and assembled data was fully considered 
and the basis for the opinion must be provided by the examiner or 
be apparent upon a review of the record.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's 
claims file to the physician who examined the 
Veteran in June 2009 and ask him to review it.  
The Veteran need not be re-examined unless the 
examiner finds that an examination is 
warranted, in which case, a VA examination 
should be scheduled.  

Based on a review of the claims folder, 
including the clinical findings in the 
February 23, 2004 service treatment record and 
the June 2009 VA examination report, the 
examiner is asked to opine whether it is at 
least as likely as not that the Veteran has a 
bilateral knee disability that had its onset 
during active duty.

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship. 
*	"It is at least as likely as not" means 
50 percent or more. 
*	"It is not at least as likely as not" 
means less than a 50 percent chance. 
*	"It is not due to" means 100 percent 
assurance of non relationship.

The examiner must explain the rationale for 
any and all opinions expressed.  If the 
examiner finds that the question cannot 
be answered without resorting to 
speculation, then a detailed medical 
explanation as to why causation is 
unknowable must be provided.  The 
examiner must consider the discussion 
above in providing any report.

The VA examiner must append a copy of their 
curriculum vitae to the examination report.

2.  The RO/AMC must review the examination 
report and medical opinion to ensure that they 
it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the RO/AMC must 
implement corrective procedures at once.

3.  If another examination is scheduled, the 
Veteran is to be notified that it is his 
responsibility to report for any examination 
and to cooperate in the development of the 
claim.  The consequences for failure to report 
for any VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655 (2010).  

4.  Thereafter, the RO/AMC should readjudicate 
the claim for entitlement to service 
connection for a bilateral knee disability.  
If the benefit is not granted, the Veteran and 
his representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

